Title: To George Washington from Alexander White, 29 June 1796
From: White, Alexander
To: Washington, George


        
          Sir
          Washington [D.C.] 29th June 1796
        
        The Board having agreed to adjourn for a Week I shall set out for Virginia Tomorrow Morning—I shall return as soon as I see my Wheat safe—or sooner if anything occurs of sufficient importance to induce my Colleagues to give me notice—I am with the highest Respect and most sincere Regard Sir your most Obt Servt
        
          Alexr White
        
      